Appeal by the defendant from a judgment of the Supreme Court, Queens County (Hentel, J.), rendered June 25, 1992, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the arresting officer’s testimony improperly bolstered the identification testimony of the undercover police officer. However, the alleged errors are unpreserved for appellate review since the defendant merely *873registered a general objection or objected on specified grounds which are different from the grounds he raises on appeal (see, People v West, 56 NY2d 662; People v Thompson, 203 AD2d 497; People v Hynes, 193 AD2d 516). In any event, the errors, if any, do not warrant reversal in view of the overwhelming evidence of the defendant’s guilt (see, People v Johnson, 57 NY2d 969).
The defendant’s remaining contentions are without merit. Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.